DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-10, drawn to a system for printing a three-dimensional object, classified in B29C64/295.
Group II. Claims 11-14, drawn to a method for printing a three-dimensional object by receiving a temperature measurement of a top layer, classified in B33Y10/00.
Group III. Claims 15-18, drawn to a method for printing a three-dimensional object by receiving a temperature measurement of a baseplate, classified in B33Y10/00.
The inventions are independent or distinct, each from the other because:
The inventions of Group II and Group I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by a printing head that dispenses powder or a filament. Further, the apparatus can be used can be used to control the base plate temperature.
The inventions of Group III and Group I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by a printing head that dispenses powder or a filament. Further, the apparatus can be used can be used to control the top layer temperature.
The inventions of Group II and Group III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are different because Group II controls the top layer temperature and Group III controls the baseplate temperature.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classifications, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
If Group I is elected, then this application contains claims directed to the following patentably distinct substrate temperature species: 
Species I-A: directed to a substrate fixed at a constant temperature (appears to be claim 3).
Species I-B: directed to a substrate with a temperature that is gradually reduced (appears to be claim 4).
The species are independent or distinct because they require different types of control (i.e. fixed or variable) of the substrate temperature . In addition, these species are not obvious variants of each other based on the current record.
If Group I is elected, then this application contains claims directed to the following patentably distinct second heat source and upper layer temperature species: 
Species I-1: directed to gradually increasing the heat from the second heat source (appears to be claim 5).
Species I-2: directed to keeping the second heat source constant (appears to be claim 6).
Species I-3: directed to keeping the temperature of the upper layer substantially constant (appears to be claim 9).
The species are independent or distinct because they require different types of control (i.e. fixed or variable) of the second heat source and/or upper layer, where the second heat source controls the temperature of the upper layer. In addition, these species are not obvious variants of each other based on the current record.
If Group II is elected, then this application contains claims directed to the following patentably distinct substrate temperature and heat source species: 
Species II-A: directed to gradually increasing the heat from the heat source (appears to be claim 12).
Species II-B: directed to a substrate that is fixed at a constant temperature (appears to be claim 13).
Species II-C: directed to a substrate with a temperature that is gradually reduced (appears to be claim 14).
Claim 14 depends from claim 13. However claims 13 and 14 are opposite processes. Absent evidence to the contrary, for the purpose of restriction claim 14 will be interpreted as depending from claim 11.
The species are independent or distinct because they require different types of control (i.e. fixed or variable) of the substrate and/or heat source, where the heat source controls the temperature of the substrate. In addition, these species are not obvious variants of each other based on the current record.
If Group III is elected, then this application contains claims directed to the following patentably distinct top layer temperature and heat source species: 
Species III-A: directed to constant temperature (appears to be claim 16).
Species III-B: directed decreasing temperature (appears to be claim 17).
Species III-C: directed to decreasing heat (appears to be claim 18).
The species are independent or distinct because they require different types of control (i.e. fixed or variable), where the heat controls the temperature of the top layer. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, in Group I claims 1, 2, 7, 8, and 10 are generic, in Group II claim 11 is generic, and in Group III claim 15 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Elton F. Dean III on August 17, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735